                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TAL RUSAK,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                      No. C 18-04190 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   APSTRA, INC., a Delaware corporation, and                      ORDER RE MOTION
                                                                         14   DOES 1 through 10,                                             FOR LEAVE TO AMEND

                                                                         15                  Defendants.
                                                                                                                             /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this employment-discrimination action, plaintiff moves for leave to amend his

                                                                         19   complaint. For the reasons explained below, the motion is GRANTED.

                                                                         20                                            STATEMENT

                                                                         21          Plaintiff Tal Rusak received a bachelor’s degree in computer science from Cornell

                                                                         22   University and a master’s degree in computer science from Stanford University. In November

                                                                         23   2014, defendant Apstra, Inc. hired plaintiff as a software engineer. Plaintiff had recently left his

                                                                         24   previous job after employees there spread rumors that plaintiff suffered from “bipolar disorder,

                                                                         25   stress, anxiety, and/or other disorders unknown to [p]laintiff.” Eitan Joffe, a colleague from

                                                                         26   plaintiff’s former company, later joined Apstra and was promoted to a management position on

                                                                         27   the company’s leadership team. Noting plaintiff’s success at Apstra, Joffe began to spread the

                                                                         28   same rumors regarding plaintiff’s perceived mental illness. Shortly thereafter, and despite
                                                                              plaintiff’s positive work performance, coworkers and managers began to leave plaintiff off of
                                                                          1   work communications and cut him out of meetings. Plaintiff’s work environment became
                                                                          2   hostile (Dkt. No. 28-1 ¶¶ 13–35).
                                                                          3          Joffe expressed concerns to Mansour Karam, Apstra’s CEO, who in turn expressed
                                                                          4   concerns to David Cheriton, Apstra’s founder. Cheriton then decided to terminate plaintiff,
                                                                          5   “referencing in an email his concerns about” plaintiff’s perceived mental illness. A couple of
                                                                          6   weeks later, plaintiff receiving a warning letter regarding his work performance. The warning
                                                                          7   letter was a set up for failure and soon he was fired. The real reason Apstra let him go was that
                                                                          8   no one wanted to work with plaintiff “given his difficult personality which they erroneously and
                                                                          9   ignorantly attributed to mental illness.” Because Apstra realized they could not terminate an
                                                                         10   employee for exhibiting symptoms of a mental disability, the company instead manufactured
                                                                         11   performance issues. Plaintiff complained to human resources about this allegedly
United States District Court
                               For the Northern District of California




                                                                         12   discriminatory conduct in July 2015. Immediately afterwards, Apstra terminated plaintiff from
                                                                         13   the company (id. ¶¶ 35–55).
                                                                         14          Plaintiff interviewed for new positions after his termination from Apstra but could not
                                                                         15   find subsequent employment. Although plaintiff’s initial contacts with two different companies
                                                                         16   were positive, the companies’ respective CEOs rejected plaintiff’s application after contacting
                                                                         17   Apstra and discussing plaintiff’s perceived mental illness (id. ¶¶ 56–62).
                                                                         18          Plaintiff initiated this action in state court in June 2018, asserting claims under
                                                                         19   California and federal law. Apstra removed the case to this district and moved to dismiss and
                                                                         20   for judgment on the pleadings. After an August 23 order concluded that plaintiff could not
                                                                         21   proceed anonymously, plaintiff timely filed an amended complaint identifying himself. An
                                                                         22   order dated September 5 granted in part Apstra’s motion to dismiss and gave plaintiff the
                                                                         23   opportunity to seek leave to amend. Plaintiff now moves for leave to amend and submits a
                                                                         24   proposed amended complaint (Dkt. Nos. 1, 9, 25–28). The order follows full briefing and oral
                                                                         25   argument.
                                                                         26                                              ANALYSIS
                                                                         27          FRCP 15(a)(2) advises, “The court should freely give leave when justice so requires.”
                                                                         28   In ruling on a motion for leave to amend, courts consider: (1) bad faith, (2) undue delay, (3)


                                                                                                                               2
                                                                          1   prejudice to the opposing party, (4) futility of amendment, and (5) whether the plaintiff has
                                                                          2   previously amended their complaint. Futility alone can justify denying leave to amend. Nunes
                                                                          3   v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). For purposes of assessing futility on this
                                                                          4   motion, the legal standard is the same as it would be on a motion to dismiss under FRCP
                                                                          5   12(b)(6). Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988). Apstra argues that
                                                                          6   leave to amend should be denied because plaintiff’s proposed amendments would be futile.
                                                                          7           1.      DISABILITY DISCRIMINATION UNDER THE FEHA AND THE ADA.
                                                                          8           Under the ADA an employee is considered disabled if he is regarded by his employer as
                                                                          9   having a physical or mental impairment that substantially limits one or more major life
                                                                         10   activities. 42 U.S.C. § 12102(1)(C). While the term “mental impairment” is not defined in the
                                                                         11   ADA, ADA regulations indirectly define this phrase to include “emotional or mental illnesses.”
United States District Court
                               For the Northern District of California




                                                                         12   29 C.F.R. §§ 1630.2(g)(2), (h)(2). The FEHA similarly protects individuals perceived as having
                                                                         13   a physical or mental disability, defining “mental disability” as “[h]aving any mental or
                                                                         14   psychological disorder or condition, such as intellectual disability, organic brain syndrome,
                                                                         15   emotional or mental illness, or specific learning disabilities, that limits a major life activity.”
                                                                         16   Cal. Gov’t Code §§ 12926(j)(1), 12926.1.
                                                                         17           The September 5 order dismissed plaintiff’s disability-discrimination claims for
                                                                         18   plaintiff’s failure to allege the nature of his perceived disability. Plaintiff’s proposed amended
                                                                         19   complaint, by contrast, alleges that Apstra’s managers and employees perceived plaintiff has
                                                                         20   having “bipolar disorder, stress, anxiety, and/or other conditions unknown to Plaintiff.” True,
                                                                         21   plaintiff’s complaint alleges that a prior employer (not Apstra) misperceived plaintiff’s
                                                                         22   “intensity and focus” as “anxiety, agitation or excessive stress around significant work
                                                                         23   deadlines.” But the proposed complaint also alleges that rumors eventually circulated, both at
                                                                         24   plaintiff’s prior employer and at Apstra, that plaintiff suffered from bipolar disorder (Dkt. No.
                                                                         25   28-1 ¶¶ 17, 19, 30). These allegations sufficiently allege that plaintiff qualifies for FEHA and
                                                                         26   ADA protection. Even if stress and anxiety are not qualifying disabilities, bipolar disorder
                                                                         27   certainly is. Indeed, bipolar disorder is explicitly listed as a qualifying disability under the
                                                                         28   FEHA. Cal. Gov’t Code § 12926.1(c).


                                                                                                                                3
                                                                          1          This order agrees with defendant, however, that plaintiff is waffling in his allegation that
                                                                          2   his perceived disability was “bipolar disorder, stress, anxiety, and/or other disorders unknown
                                                                          3   to the Plaintiff” (Dkt. No. 28-1 ¶ 19) (emphasis added). At the hearing, plaintiff’s counsel
                                                                          4   agreed to strike plaintiff’s allegation that his perceived disability included “stress, anxiety,
                                                                          5   and/or other disorders unknown to Plaintiff,” and to instead clearly allege that plaintiff’s
                                                                          6   perceived disability was bipolar disorder. Accordingly, although this order ultimately grants
                                                                          7   plaintiff’s motion for leave to amend his disability-discrimination claims for the reasons
                                                                          8   explained, this amendment is granted on the condition that plaintiff make the agreed upon
                                                                          9   changes described above.
                                                                         10          Plaintiff has also sufficiently alleged that Apstra terminated him because of his
                                                                         11   perceived mental illness. In determining the legal sufficiency of a claim, a court must take all
United States District Court
                               For the Northern District of California




                                                                         12   well-pled allegations in the complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The
                                                                         13   proposed amended complaint alleges that after Cheriton (Apstra’s founder) spoke with CEO
                                                                         14   Karam, Cheriton decided to terminate plaintiff and specifically referenced concerns about
                                                                         15   plaintiff’s perceived mental illness. The proposed complaint further alleges that CEO Karam
                                                                         16   “concurred” regarding plaintiff’s termination and that Apstra manufactured fake performance
                                                                         17   issues after realizing that the company could not terminate an employee for exhibiting
                                                                         18   symptoms of a mental disability (Dkt. No. 28-1 ¶¶ 40, 46). Plaintiff has accordingly alleged
                                                                         19   enough facts to support his disability-discrimination claims.
                                                                         20          Contrary to Apstra, plaintiff’s statements to the EEOC do not contradict or undercut
                                                                         21   these allegations. According to documents produced by the EEOC, plaintiff stated during an
                                                                         22   intake interview that there was no evidence that CEO Karam knew about plaintiff’s perceived
                                                                         23   mental illness at the time Apstra hired him. The interview notes are silent, however, as to what
                                                                         24   CEO Karam knew when he terminated plaintiff nearly eight months later (Dkt. No. 32-5).
                                                                         25   Accordingly, even if this order could consider plaintiff’s statements to the EEOC in determining
                                                                         26   whether the proposed complaint states a claim, they would not bear on the adequacy of the
                                                                         27   complaint’s allegations.
                                                                         28


                                                                                                                                4
                                                                          1          Similarly unconvincing is Apstra’s argument that plaintiff’s complaint “affirmatively
                                                                          2   misstates the facts” (Opp. at 5 n.4). Again, in evaluating plaintiff’s claims at this stage of the
                                                                          3   litigation, this order must accept all well-pled factual allegations as true. Iqbal, 556 U.S. at 678.
                                                                          4   Because this order does not rely on the exhibits attached to Apstra’s opposition brief, plaintiff’s
                                                                          5   evidentiary objections and motion to strike are DENIED AS MOOT. Plaintiff’s request to amend
                                                                          6   his first and second claims for disability discrimination under the FEHA and the ADA is
                                                                          7   GRANTED, subject to the condition described above.
                                                                          8          This order recognizes that an employer need not keep on the payroll any employee who
                                                                          9   cannot do the job. If his or her inadequate performance is due to mental illness (or a perceived
                                                                         10   mental illness), then an accommodation might (or might not) be in order. Otherwise, an
                                                                         11   unqualified employee who fails to perform may be fired.
United States District Court
                               For the Northern District of California




                                                                         12          2.      SECTIONS 1050 AND 1054 OF THE CALIFORNIA LABOR CODE.
                                                                         13          Section 1050 of the California Labor Code provides:
                                                                         14                   Any person, or agent or officer thereof, who, after having discharged
                                                                                              an employee from the service of such person or after an employee
                                                                         15                   has voluntarily left such service, by any misrepresentation prevents
                                                                                              or attempts to prevent the former employee from obtaining
                                                                         16                   employment, is guilty of a misdemeanor.
                                                                         17   Section 1054, in turn, authorizes treble damages in a civil action for a violation of Section
                                                                         18   1050. The September 5 order found that the complaint failed to state a claim under Sections
                                                                         19   1050 and 1054 because plaintiff had omitted any facts concerning the recipient, speaker, or
                                                                         20   content of the alleged misrepresentations. Plaintiff’s proposed amended complaint adequately
                                                                         21   fixes this deficiency and specifically alleges recipients of the misrepresentations — for
                                                                         22   example, Bipul Sinha of Rubrik and Jason Forrester of Snaproute — and the subject of the
                                                                         23   misrepresentations — plaintiff’s perceived mental illness. Plaintiff further alleges that despite
                                                                         24   extensive experience in his field and positive interviews or communications with these
                                                                         25   companies, these prospective employers rejected him after speaking with Apstra about
                                                                         26   plaintiff’s perceived mental illness (Dkt. No. 28-1 ¶¶ 56–62). Plaintiff’s motion to amend his
                                                                         27   claims under Sections 1050 and 1054 is GRANTED.
                                                                         28


                                                                                                                                5
                                                                          1           3.      RETALIATION UNDER THE FAIR EMPLOYMENT AND HOUSING ACT.
                                                                          2          In order to bring a civil action under FEHA, the aggrieved person must exhaust the
                                                                          3   administrative remedies provided by law. Exhaustion in this context requires filing a written
                                                                          4   charge with the Department of Fair Employment and Housing (DFEH) within one year of the
                                                                          5   alleged unlawful employment discrimination and obtaining notice from DFEH of the right to
                                                                          6   sue. Rodriguez v. Airborne Express, 265 F.3d 890, 896 (9th Cir. 2001) (citation omitted).
                                                                          7          Apstra terminated plaintiff in July 2015. Although plaintiff originally claimed to have
                                                                          8   exhausted his administrative remedies through his August 2016 complaint with the EEOC,
                                                                          9   plaintiff later argued that he filed a charge via an intake questionnaire he submitted in May 2016.
                                                                         10   As noted in the September 5 order, Apstra did not dispute that the questionnaire constituted a
                                                                         11   written charge. Rather, Apstra argued (and the September 5 order agreed) that because the
United States District Court
                               For the Northern District of California




                                                                         12   questionnaire did not explicitly claim retaliation by Apstra, plaintiff nevertheless failed to
                                                                         13   exhaust his administrative remedies as to his FEHA retaliation claims.
                                                                         14          Plaintiff now argues that his May 2016 questionnaire should be construed to include a
                                                                         15   claim for retaliation. Upon further consideration, this order agrees. The exhaustion requirement
                                                                         16   can be met outside the administrative complaint through facts that “might [have been] uncovered
                                                                         17   by a reasonable [DFEH] investigation.” Nazir v. United Airlines, Inc., 178 Cal. App. 4th 243,
                                                                         18   268 (2009). In Baker v. Children’s Hospital Medical Center, 209 Cal. App. 3d 1057, 1065
                                                                         19   (1989), for example, a California appellate court allowed the plaintiff to pursue claims not
                                                                         20   included in his DFEH charge where the subsequent claims were “like or reasonably related to”
                                                                         21   the claim made to the DFEH. Specifically, Baker held that the FEHA complainant could bring
                                                                         22   suit for discriminatory retaliation following the filing of an internal grievance even though
                                                                         23   retaliation was not asserted in the administrative charge. The court concluded that the
                                                                         24   complainant’s retaliation claim was not barred by the exhaustion doctrine because it was
                                                                         25   “reasonable that an investigation of the allegations in the original DFEH complaint would lead to
                                                                         26   the investigation of subsequent discriminatory acts undertaken by respondents in retaliation for
                                                                         27   appellant’s filing an internal grievance.” Ibid. So too here.
                                                                         28


                                                                                                                                6
                                                                          1          Plaintiff’s questionnaire referenced a complaint of discrimination he made to human
                                                                          2   resources, stated that CEO Karam “pre-judged” and “disagreed with” the complaint, and alleged
                                                                          3   that during the same conversation CEO Karam fired plaintiff. It is reasonable to expect that a
                                                                          4   DFEH investigation into the allegations raised in plaintiff’s May 2016 questionnaire would have
                                                                          5   led to investigation into acts allegedly undertaken by Apstra in retaliation for plaintiff’s internal
                                                                          6   complaint. This order accordingly agrees that plaintiff has sufficiently pled that he exhausted his
                                                                          7   administrative remedies with respect to his retaliation claims. Plaintiff’s motion to amend these
                                                                          8   claims is GRANTED. Plaintiff should bear in mind that he has the burden to both plead and
                                                                          9   prove timely exhaustion of administrative remedies. Kim v. Konad USA Distribution, Inc., 226
                                                                         10   Cal. App. 4th 1336, 1345 (2014).
                                                                         11                                             CONCLUSION
United States District Court
                               For the Northern District of California




                                                                         12          For the foregoing reasons, plaintiff’s motion for leave to amend is GRANTED. Plaintiff
                                                                         13   shall file an amended complaint, making the changes allowed above but adding nothing more, by
                                                                         14   NOVEMBER 2 AT NOON. The answer is due by NOVEMBER 16 AT NOON. There shall be no
                                                                         15   further Rule 12 practice.
                                                                         16
                                                                         17          IT IS SO ORDERED.
                                                                         18
                                                                         19
                                                                              Dated: October 29, 2018.
                                                                         20                                                              WILLIAM ALSUP
                                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                7
